Order filed October 24, 2017




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00781-CR
                                  ____________

                AMBER ORLEAN WILLEMSEN, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 79307-CR

                                    ORDER

      This court’s order of October 24, 2017 ordering the filing of the reporter’s
record is withdrawn.

                                            PER CURIAM